46 So.3d 702 (2010)
CENTRAL LOUISIANA AMBULATORY SURGICAL CENTER, INC. (Travis Villemarette)
v.
GILCHRIST CONSTRUCTION CO.
Nos. 10-91, 10-86, 10-92, 10-96, 10-97, 10-99, 10-100, 10-115, 10-117, 10-118.
Court of Appeal of Louisiana, Third Circuit.
July 28, 2010.
Rehearing Granted in Part, Denied in Part October 20, 2010.
Roger Anthony Javier, The Javier Law Firm, New Orleans, LA, for Defendant/Appellant, Gilchrist Construction Co.
Richard Bray Williams, Williams Family Law Firm, LLC, Natchitoches, LA, for Plaintiff/Appellee, Central Louisiana Ambulatory Surgical Center, Inc. (Travis Villemarette).
Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, SHANNON J. GREMILLION, and DAVID E. CHATELAIN,[*] Judges.
THIBODEAUX, Chief Judge.
For the reasons discussed in the consolidated case of Central Louisiana Ambulatory Surgical Center, Inc. v. Payless Shoesource, Inc., 10-86 (La.App. 3 Cir. July 28, *703 2010) 2010 WL 3026527, 46 So.3d 689, the judgment of the OWC is affirmed in part and reversed in part. Costs of this appeal are assessed to the appellant, Gilchrist Construction Co.
AFFIRMED IN PART, REVERSED IN PART, AND RENDERED.
GREMILLION, J., concurs and assigns written reasons.
NOTES
[*]  Honorable David E. Chatelain participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.